Citation Nr: 1642081	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

2.  Entitlement to service connection for dizzy spells.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He died in September 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the RO determined that the appellant met basic eligibility for substitution as the spouse of the Veteran and substituted the appellant as the claimant in the Veteran's appeal for service connection for dizzy spells and an increased rating for hearing loss.  Accordingly, the appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The appellant was scheduled for a video conference hearing on September 7, 2016.  She did not appear for this hearing and did not provide an explanation for not appearing or ask that it be rescheduled.  Therefore, her request for a Board hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by Level I hearing loss in the right ear and Level II hearing loss in the left ear. 

2.  The Veteran's symptom of dizziness or dizzy spells did not have its onset in service, nor was it otherwise the result of a disease or injury incurred in active service.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for dizzy spells are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Bilateral Hearing Loss

The appellant is seeking an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability following an award of service connection, separate, or "staged," ratings can be assigned for separated periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. § 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations for the Veteran's bilateral hearing loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85 , 4.86.

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The Veteran underwent a VA audio evaluation in March 2012 which did not document compensable hearing loss.  The audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
50
45
45
LEFT
40
45
50
55
47.5

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 in the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, hearing loss in the right ear is assigned a numeric designation of Level II, and hearing loss in the left ear is assigned a Level II.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran did not submit, nor has the appellant submitted, any additional evidence that shows the Veteran's hearing loss warrants a higher disability evaluation.  Although the Board notes the Veteran's complaints of the impact his hearing loss had on his daily life, specifically that he was unable to hear, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Moreover, the VA examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b) (1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  At his VA examination, the Veteran reported that he was not able to hear well.  However, this symptom is specifically contemplated by the rating criteria.  Moreover, the Veteran is in receipt of a separate, compensable disability rating for symptoms of tinnitus.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran did not argue, and the record does not otherwise reflect, that his bilateral hearing loss rendered him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial increased evaluation for bilateral hearing loss.

Service Connection for Dizzy Spells

The appellant is seeking service connection for the Veteran's dizzy spells.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A review of the Veteran's service treatment records reveals no record of treatment for or complaints of dizzy spells while he was in service.  On the Report of Medical History of his Pre-Induction Examination report in June 1965, he checked "no" for having or ever having had "dizziness or fainting spells".  He indicated the same on the Report of Medical History at the time of his separation examination in July 1967.  Additionally, the Veteran's post-service medical records do not reflect treatment for or complaints of dizziness.

The Board notes that the Veteran was not afforded a VA examination with respect to his claim for service connection for dizzy spells.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  An indication that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(ii).

The Board concludes an examination was not needed in this case because the record shows that the Veteran merely listed "dizzy spells" on an October 2010 VA Form 21-526, Veteran's Application for Compensation and/or Pension, and he stated on a Statement in Support of Claim that the dizzy spells "have adversely compromised my quality of life."  On his notice of disagreement, he reiterated his contention that "the dizzy spells are service-connected [and] have adversely compromised my health."  On his September 2012 substantive appeal he requested that service connection be approved for dizzy spells and that a rating of 10 percent be awarded.  

As noted above, service treatment records reflect no findings, treatment, or diagnoses relevant to dizzy spells, and the Veteran specifically denied dizziness on his pre-induction and separation examination reports.  Neither is dizziness mentioned in any of the post-service medical records.  In fact, the entire record is absent for any documentation related to the Veteran's claim for dizzy spells, and there is no lay evidence either, including any statement from the Veteran, regarding this claim other than his merely mentioning dizzy spells on his application, NOD, and substantive appeal form.  Although the Veteran's claim for dizzy spells might constitute lay evidence of persistent or recurrent symptoms of disability, there is no evidence, lay or medical, that establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, or § 3.317 manifesting during an applicable presumptive period, or that indicates that the claimed dizzy spells may be associated with any established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  

Thus, the Board concludes that the Veteran's mere mention of "dizzy spells", without more, was not enough to entitle him to a VA medical examination because, if merely listing alleged disabilities or symptoms on an application form and on appeal documents were sufficient to warrant an examination, then VA would be required to provide an examination in virtually every disability case, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, the Board concludes that the evidence of record is sufficient to decide the claim in this case, and that the RO did not err in not providing an examination with regard to this claim.  38 C.F.R. § 3.159(c)(4).  

Although the Veteran's statements were competent evidence with regard to symptoms, his statements were not competent evidence of a diagnosis of a condition manifested by dizziness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Concerning this, the Board notes that, except in circumstances not applicable here, service connection will not be granted for symptoms such as dizziness without a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In the absence of probative evidence of such a condition, service connection is not warranted.  Significantly, neither the Veteran nor the appellant have identified medical evidence to support his claim.  There is thus no competent evidence in this case demonstrating that the Veteran had a current disability manifested by dizzy spells, or that such a disability, if any, was the result of a disease or injury incurred in active service.  

For the foregoing reasons, the Board finds that the claim for service connection for dizziness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for service-connected hearing loss is denied.

Service connection for dizzy spells is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


